Supplemental Opinion.
Evans, J.
On petition for rehearing, very strenuous complaint is made by the petitioner upon that feature of our *197opinion which assumes “absence of legislation creating liability,” and which holds it to be the function of the legislature to declare the “extent of the liability and the limitations thereof,” and that the same “should be definitely promulgated by legislative action.” The point strenuously made, with apparent sincerity, is that existing sections of the statute do create just such liability, and that we must have overlooked the same. The particular sections brought to our attention are Section 1557, Code, 1897, Section 3447, Subdivision 1, Code, 1897, and Section 424, Code Supplement, 1913.
I. The first of these, Section 1557, Code, 1897, provides the duties of a road supervisor with reference to obstructing bridges and notifying the board of supervisors. Its concluding sentence is:
“Any person who shall remove such obstruction shall be liable for all damages occurring to any person resulting therefrom, but nothing herein contained shall be construed to relieve the county from liability for the defects of said bridge.”
We italicize that part thereof which is relied on.
This is a formal saving clause, which has its equivalent in many statutes. Its function is purely precautionary and negative. It purports to add nothing to the law and to take nothing away therefrom. It did not purport to deal with the question of county liability. It was a mere negation on that subject. It purported only to recognize existing law on the subject. Under existing law at the time of its enactment, counties were liable for defects. in county bridges. Such liability, however, was not created by the cited statute nor by any previous statute. The existing law was judge-made, and declared a common-law liability which was predicated upon the powers and duties conferred exclusively upon the board of supervisors in the building and maintenance of county bridges. We now hold that the reason for the former holding has disappeared, and that there is no longer a common-law liability. This does not prevent the creation of a statutory liability. Needless to say that the cited section does not purport to create such statutory liability.
II. Section 3447 comprises the statute of limitations. Under existing law-, when it was enacted, counties were liable for defects in county bridges. The statute of limitations was *198made applicable to causes of action against tbe county for personal injuries in precisely the same manner as to other municipalities for defective streets and sidewalks. Indeed, it was made applicable even to injuries suffered on account of “defective roads,” as well as defective bridges, even though there was no liability upon the county for a defective road, either by statute or by common law. What we have already said as to Section 1557 is equally applicable here.
III. Section 424, Code Supplement, 1913, is a section of many subdivisions. It conferred power upon border counties to construct bridges across streams forming the state boundary and to join in such construction with a contiguous county, or state. Subdivision d of such section is as follows:
“Sec. 424-d. The county shall not be liable for negligence in the maintenance of such bridge except for that part which it shall undertake to exclusively maintain, and where there is a contract for joint maintenance of the entire structure, it shall only be liable for that part or portion which is within the boundary lines of the state of Iowa.”
It will be noted that this.is also a precautionary saving clause, and is the equivalent of the like clause in Section 1557 already considered.'
Counsel lays extreme emphasis upon the final clause of the foregoing section:
“It shall only be liable for that part or portion which is within the boundary lines of the state of Iowa.”
The contention is that this is an affirmative declaration of liability. Construed as a whole, the section does not bear the emphasis thus put upon this part thereof. The liability referred to in such final clause is the contractual liability for joint maintenance, and nothing else. Sufficient to say that none of the statutory clauses thus pointed out and relied on by the appellee can be deemed to create or to attempt to create statutory liability for damages against the county on account of defective roads or bridges.
The petition for rehearing is, accordingly, overruled.
Preston, C. J., Stevens,, Arthur, Faville, and De G-raee, JJ., concur.